EXAMINER’S AMENDMENT/COMMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	Authorization for this Examiner's amendment was given in a telephone interview with Attorney Jia (Jay) Zhu on 26 July 2022.
	The application has been amended as follows:
	Please cancel withdrawn claims 18-21 and 27. Claims 18-21 and 27 are canceled without prejudice.

	Please enter the claims as recited below: 
	1 – 3. (Canceled)

4. (Currently Amended)  An anti-CD40 antibody or antigen binding fragment thereof, comprising a light chain variable region and a heavy chain variable region, wherein the light chain variable region of the antibody or antigen binding fragment thereof comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; and the heavy chain variable region of the antibody or antigen binding fragment thereof comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively; the light chain variable region of the antibody or antigen binding fragment thereof comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16, respectively; and the heavy chain variable region of the antibody or antigen binding fragment thereof comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 11, SEQ ID NO: 12 and SEQ ID NO: 13, respectively; the light chain variable region of the antibody or antigen binding fragment thereof comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 42, SEQ ID NO: 43 and SEQ ID NO: 44, respectively; and the heavy chain variable region of the antibody or antigen binding fragment thereof comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 39, SEQ ID NO: 40 and SEQ ID NO: 41, respectively; the light chain variable region of the antibody or antigen binding fragment thereof comprises LCDR1, LCDR2, and LCDR3 having the sequence of SEQ ID NO: 50, SEQ ID NO: 51, and SEQ ID NO: 52, respectively; and the heavy chain variable region of the antibody or antigen binding fragment thereof comprises HCDR1, HCDR2, and HCDR3 having the sequence of SEQ ID NO: 47, SEQ ID NO: 48, and SEQ ID NO: 49, respectively; or the light chain variable region of the antibody or antigen binding fragment thereof comprises LCDR1, LCDR2, and LCDR3 having the sequence of SEQ ID NO: 58, SEQ ID NO: 59, and SEQ ID NO: 60, respectively; and the heavy chain variable region of the antibody or antigen binding fragment thereof comprises HCDR1, HCDR2, and HCDR3 having the sequence of SEQ ID NO: 55, SEQ ID NO: 56, and SEQ ID NO: 57, respectively.

5. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof is a murine antibody or a chimeric antibody.

6. (Currently Amended) The anti-CD40 antibody or antigen binding fragment thereof of claim 5, wherein the heavy chain variable region comprises SEQ ID NO: 1, and the light chain variable region  comprises SEQ ID NO. 2.

7. (Previously Presented)  The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof is a humanized antibody or humanized antigen binding fragment thereof, or a human antibody or human antigen binding fragment thereof. 

8. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 7, wherein the sequence of light chain framework region (FR) on the light chain variable region of the humanized antibody or humanized antigen binding fragment thereof is derived from light chain IGkV1-33 sequence of human germline as shown in SEQ ID NO: 22, or light chain IGkV2-28 sequence of human germline as shown in SEQ ID NO: 24.

9. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 7, wherein the antibody or antigen binding fragment thereof comprises a light chain sequence of SEQ ID NO: 18 or SEQ ID NO: 20.

10. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 7, wherein the antibody or antigen binding fragment thereof comprises human IgG1, IgG2, IgG3 or IgG4 constant regions.

11. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 7, wherein the sequence of heavy chain FR region on the heavy chain variable region of the humanized antibody or humanized antigen binding fragment thereof is derived from heavy chain IGHV1-69 sequence of human germline as shown in SEQ ID NO: 21, or heavy chain IGHV1-2 sequence of human germline as shown in SEQ ID NO: 23.

12. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 7, wherein the antibody or antigen binding fragment thereof comprises a heavy chain sequence of SEQ ID NO: 17 or SEQ ID NO: 19.

13. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the heavy chain variable region comprises SEQ ID NO: 26, and the light chain variable region comprises SEQ ID NO: 33.

14.  (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof comprise a heavy chain sequence of SEQ ID NO: 19, and a light chain sequence of SEQ ID NO: 20.

15. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof is a multi-specific antibody. 

16. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof is a single chain antibody. 

17. (Previously Presented) An antibody-drug conjugate, wherein the antibody-drug conjugate comprises the anti-CD40 antibody or antigen binding fragment thereof of claim 4.

18. (Cancelled) 

19. (Cancelled) 

20. (Cancelled) 

21. (Cancelled) 

22. (Previously Presented) A pharmaceutical composition comprising the anti-CD40 antibody or antigen binding fragment thereof of claim 4, and a pharmaceutically acceptable excipient, diluent or carrier.

23. (Canceled) 

24. (Currently Amended) A method for treating lymphoma, the method comprises administering to a subject a therapeutically effective dose of the pharmaceutical composition of claim 22.

25-26. (Canceled)  

27. (Cancelled) 

28. (Previously Presented) An anti-CD40 antibody or antigen-binding fragment thereof, wherein HCDR1, HCDR2, and HCDR3 of the antibody or antigen-binding fragment thereof are 100% identical to complementarity determining regions of SEQ ID NO: 30 and LCDR1, LCDR2, and LCDR3 of the antibody or antigen-binding fragment thereof are 100% identical to complementarity determining regions of SEQ ID NO: 34.

29. (Previously Presented) An anti-CD40 antibody or antigen-binding fragment thereof, wherein HCDR1, HCDR2, and HCDR3 of the antibody or antigen-binding fragment thereof are 100% identical to complementarity determining regions of SEQ ID NO: 26 and LCDR1, LCDR2, and LCDR3 of the antibody or antigen-binding fragment thereof are 100% identical to complementarity determining regions of SEQ ID NO: 33. 

30. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively. 

31. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16, respectively; and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 11, SEQ ID NO: 12 and SEQ ID NO: 13, respectively.

32. (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the heavy chain variable region comprise SEQ ID NO: 30, and the light chain variable region comprise SEQ ID NO: 34.

33.  (Previously Presented) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the antibody or antigen binding fragment thereof comprise a heavy chain sequence of SEQ ID NO: 17, and a light chain sequence of SEQ ID NO: 18.

34. (New) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 42, SEQ ID NO: 43 and SEQ ID NO: 44, respectively; and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 39, SEQ ID NO: 40 and SEQ ID NO: 41, respectively.

35. (New) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 50, SEQ ID NO: 51 and SEQ ID NO: 52, respectively; and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 47, SEQ ID NO: 48 and SEQ ID NO: 49, respectively.

36. (New) The anti-CD40 antibody or antigen binding fragment thereof of claim 4, wherein the light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 58, SEQ ID NO: 59 and SEQ ID NO: 60, respectively; and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 55, SEQ ID NO: 56 and SEQ ID NO: 57, respectively.

	

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        7/28/2022